               Rew R. Goodenow,NV Bar No. 3722
               PARSONS BEHLE & LATIMER
          2    50 W.Liberty Street, Suite 750
               Reno, NV 89501
          3    (775)323-1601
               RGoodenow@parsonsbehle.com
          4
          5    Attorney for Defendant ALBEMARLE CORPORATION

          6

          7

          8                                     UNITED STATES DISTRICT COURT
          9                                            DISTRICT OF NEVADA
      10
               DAVID M.SEMAS and METALAST,                         Case No.: 3:19-cv-00125-MMD-CBC
      11       INC.,
                                                                   District Judge Miranda M.Du
      12                                                           Magistrate Judge Carla Baldwin Carry
                                  Plaintiffs,
      13                                                          VERIFIED PETITION FOR PERMISSION TO
                 v.                                               PRACTICE IN THIS CASE ONLY BY
      14
                                                                  ATTORNEY NOT ADMITTED TO THE BAR
               CHEMETALL US,INC. et al,                           OF THIS COURT AND DESIGNATION OF
      15
                                  Defendants.                     LOCAL COUNSEL
      16
                                                                   FILING FEE IS $250.00
      17
      18

          19
                           R. Andrew Patty II, Petitioner, respectfully represents to the Court:
      20
                           1.     That Petitioner is an attorney at law and a member of the law firm of McGlinchey
      21
                Stafford with offices at 1001 McKinney St, Suite 1500, Houston, Texas 770002(713-520-1900).
      22
                           2.     That Petitioner has been retained personally or as a member of the law firm by
          23
                Albemarle Corporation to provide legal representation in connection with the above-entitled case
          24
                now pending before this Court.
          25
                           3.     That since October 6, 1995, Petitioner has been and presently is a member in good
          26
                standing of the bar of the highest Court of the State of Louisiana where Petitioner regularly
          27
                practices law. Petitioner attaches hereto a certificate from the state bar or from the clerk of the
          28    595431.1
PARSONS
BEHLE &
LATIMER
     supreme court or highest admitting court for each state, territory, or insular possession of the
2
     United States in which the applicant has been admitted to practice law certifying the applicant
3
     membership therein is in good standing.
4
               4.       That Petitioner was admitted to practice before the following United States District
5
     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and
6
     Courts of other States on the dates indicated for each, and that Petitioner is presently a member in
7
     good standing of the bars of said courts.
8    Court                                             Date Admitted                    Bar Number
9    US Supreme Court                             06/18/2001                  23892
     US Court of Appeals - Fourth                  11/19/1992                  17550
10
     Circuit
11   US Court of Appeals — Fifth                   10/26/1995                  23892
12   Circuit
     US Court of Appeals — Federal                05/10/1995                   23892
13
     Circuit
14                                                                             166600
     District of Columbia Court of                03/09/2018
15   Appeals
     EDNC                                          09/21/1990                  17550
16
     WDNC                                          03/04/1992                  17550
17
     MDNC                                          03/04/1991                  17550
18   EDLa                                          10/26/1995                  23892
19   MDLa                                          10/26/1995                  23892
     WDLa                                          10/26/1995                  23892
20
     SDTex.                                        06/19/2014                  24068590
21   EDTex.                                        04/12/2013                  24068590
22   Texas Supreme Court                           08/13/2009                  24068590
     North Carolina Supreme Court                  08/18/1990                  17550
23
     Louisiana Supreme Court                       10/06/1995                  23892
24
                5.      That there are or have been no disciplinary proceedings instituted against
25
     Petitioner, nor any suspension of any license, certificate or privilege to appear before any judicial,
26
     regulatory or administrative body, or any resignation or termination in order to avoid disciplinary
27
     or disbarment proceedings, except as described in detail below: None.
28   595431.1
                                                        -2-


     4822-5067-4062v1
              6.         That Petitioner has never been denied admission to the State Bar of Nevada?
2
     (Give particulars of every denied admission): None.
3
              7.         That Petitioner is a member of good standing in the following Bar Associations:
4
     Louisiana State Bar Association, State Bar of Texas, North Carolina State Bar and the District of
5
     Columbia Bar.
6
              8.         Petitioner has filed applications(s) to appear as counsel under Local Rule IA 11-2
7
     (formerly LR IA-10-2) during the past three(3) years in the following matters: (Sate "none'if no
8
     applications.):
9
                                                                    Title of Court          Was Application
10   Date of Application                    Cause                Administrative Body          Granted or
                                                                     or Arbitrator             Denied
11    NONE
12

13
                          (If necessary, please attach a statement of additionalapplications
14
                 9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
15
16   State of Nevada with respect to the law of this state governing the conduct of attomeys to the
     same extent as a member ofthe State Bar ofNevada.
17
                 10.     Petitioner agrees to comply with the standards of professional conduct required of
18
     the members of the bar ofthis court.
19
                 11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to
20
      practice in this jurisdiction and that the client has consented to such representation.
21

22               That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

23    FOR THE PURPOSES OF THIS CASE ONLY.
24                                                           P itioner's Signature
25
      STATE OF LOUISIANA
26
      PARISH OF EAST BATON ROUGE)
27
                 R. Andrew Patty II, Petitioner, being first duly sworn, deposes and says: That the
28    595431.1
                                                          -3-

      4822-5067-4062v1
    foregoing statements are true.
)

                                                            etitioner           /141
                                                                                   5 531-
                                                       i 4+%
               Subscribed and sworn to before me this 'it d     o       e ( 2019.153,
                                                                alottik,O. lie'We
                                                              tary Public
                                                           lbeboieltinA.')(1)(AA'lleA'a"
                                                           La .a.taftrytk. 6,222°
                 DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO THE BAR OF THIS

                                     COURT AND CONSENT THERETO

               Pursuant to the requirements ofthe Local Rules ofPractice for this Court,the Petitioner

    believes it to be in the best interests ofthe client(s) to designate Rew R. Goodenow, Attorney at

    Law,member ofthe State of Nevada and previously admitted to practice before the above-

    entitled Court as associate resident counsel in this action. The address and email address ofsaid

    designated Nevada counsel is, c/o Parsons Behle & Latimer,50 W.Liberty Street, Suite 750,

    Reno,NV 89501;(775)323-16501; RGoodenow@parsonshehle.com. By this designation the

    petitioner and undersigned party(ies) agree that this designation constitutes agreement and

    authorization for the designated resident admitted counsel to sign stipulations binding on all ofus.

                   APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

               The undersigned party(ies) appoint(s)Rew R. Goodenow as their Designated Resident

    Nevada Counsel in this case.


                                                     arty's signature

                                                   Aierlkeun Doug i n mittsie t
                                                   Print Party Name, Title
                                                    Irtrt, Al6enarte.      6or?arw-Vied\




    595431.1
                                                     -4-

    4822-50674062v1
                                   CONSENT OF DESIGNEE

        The undersigned hereby consents to serve as associate resident Nevada counsel in this
case.

                                                        1  ;e0—e,
                                             Rew. R. Goodenow, Designated Resident Nevada
                                             Counsel
                                             Bar Number: 3722
                                             Email: RGoodenow@parsonsbehle.com

APPROVED:

Dated this 15thday of April     , 2019.


UNITED STATES DISTRICT JUDGE




595431.1
                                               - 5-

4822-5067-4062v1
    On behalf ofJULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that




was duly qualified and admitted on March 9, 2018 as an attorney and counselor entitled to
 practice before this Court; and is, on the date indicated below, an Active member in good
                                      standing of this Bar.




                                                                       In Tesdinony Whereof,
                                                                   I have hereunto subscribed my
                                                                  name and affixed the seal of this
                                                                   Court at the City of'Washington,
                                                                                   .March 28,, 2019.

                                                                           ...
                                                                                   a.      bLe
                                                                         JULIO A. CASTILLO
                                                                             Clerk of the Court




                                                                  Issucd By;
                                                                            Dizttrict cif Columbia Bar Member.Thip



For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                  memberservices@dcbar.org.
                             United States of America

                                  State of Louisiana

           Supreme Court of the State of Louisiana

       I,JOHN TARLTON OLIVIER,Clerk of the Supreme Court ofthe State of Louisiana,

do hereby certify that

                    RANDEL ANDREWPATTY,IIESQ., #23892

was duly admitted and licensed to practice as an attorney and counselor at law in this Court and

the several courts of the State of Louisiana, on the 6th Day of October,1995 A.D.; and is

currently in good standing, and sufficiently qualified to perform the duties of an attorney and

counselor at law.




                                                 IN WITNESS WHEREOF,I hereunto sign

                                                  my name and affix the seal of this Court, at

                                                 the City of New Orleans, this the 1st Day of

                                                  April,2019, A.D.




                                                                 Clerk of Court
                                                            Supreme Court ofLouisiana
              I, Amy L FUnderburk,Clerk ofthe Supreme Court of North,Carolina,;:do,hereby,.

certify that on August18,1990, license to practice as an-Attorney and Counselor alaw,in

    all the Courts of this State• was• issued by the North                    • Examiners to
                                                        • -Carolina Board of Law




    according to the certified list oflicentiates reported by the Secretary of saiel"Poard.and filett

    in my office as required by statute.

                  To the dated this certificate, no order revoking said license hasteen'filed with this

    Court and no order suspending same is in effect.

                  WITNESS my hand and the Seal oithe Supreme Court of North Carolina at office in

    Raleigh, this Apti14-, 2019.
           (,)(              •-•
       •            ,•
                         •




                         k)! . if.•




                                                                                                          •


•
                            The Supreme Court of Texas
                                                        AUSTIN
                                                  CLERKS OFFICE



         I, BLAKE HAWTHORNE,Clerk of the Supreme Court of Texas, certify that the
   records of this office show that

                                             Randel Andrew Patty ll

   was duly admitted and licensed as an attorney and counselor at law by the Supreme

   Court of Texas on the 13th day of August, 2009.

           I further certify that the records of this office show that, as of this date



                                              Randel Andrew Patty 11


   is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                   IN TESTIMONY WHEREOF witness my signature

                                                                  and the seal of the Supreme Court of

                                                                  Texas at the City of Austin, this, the

                                                                  26th day of March, 2019.

                                                                  BLAKE HAWTHORNE,Clerk



                                                                   Clerk, Supreme Court of Texas
    No. 2046C.1




This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
                                             CERTIFICATE OF SERVICE

                  I hereby certify that I am an employee of the law firm of Parsons Behle & Latimer and

          that on the 12th day of April, 2019, I filed a true and correct copy of the foregoing VERIFIED

          PETITION FOR PERMISSION TO PRACTICE IN THIS CASE ONLY BY ATTORNEY NOT

          ADMITTED TO THE BAR OF THIS COURT AND DESIGNATION OF LOCAL COUNSEL

          with the Clerk of the Court through the Court's CM/ECF system, which sent electronic

          notification to the following:

                   Adam A. Hubbard         aahubbard@hollandhart.com

                   Robert C. Ryan          rcryan@hollandhart.com

                   Teague I. Donahey       tidonahey@hollandhart.com

                   Timothy A. Lukas tlukas@hollandhart.com
                   James D. Boyle iboyle@nevadafirm.com
                   Clark V. Vellis cvellis@nevadafirm.com

                   Marc Y. Lazo mlazo@kllawgroumcom




                                                         /s/ Kathy Souviron
                                                        Employee ofParsons Behle & Latimer




PARSONS
BEHLE
LATIMER
          4850-3132-8397v1
